  Case 19-41141         Doc 92    Filed 01/21/20 Entered 01/21/20 08:41:12            Desc Main
                                    Document     Page 1 of 3



                       IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF MASSACHUSETTS
                                   CENTRAL DIVISION


In re:
         Boston Donuts, Inc.                              Chapter 11
         Debtor                                           Case No. 19-41141-CJP
                                                          (cases jointly administered)

                         MOTION TO APPEAR TELEPHONICALLY

         Now comes Gary M. Weiner, Esq. of Weiner Law Firm, P.C., counsel to Reinhart
FoodService LLC, (“Reinhart”) and hereby moves this Honorable Court for authority to appear
telephonically at the hearing set for Wednesday January 22, 2020 at 9:30 a.m. at the United
States Bankruptcy Court, 595 Main Street, Worcester, Massachusetts. In support of this Motion,
Gary M. Weiner respectfully represents that:


    1. On November 14, 2019, Reinhart filed a Motion for Allowance and Immediate payment
         of 503(b)(9) claims (“Motion”).


    2. On or about November 26, 2019 the Debtor filed a response to Reinhart’s motion.


    3. A hearing on the motion has been set for January 22, 2020 at 9:30 a.m. in the United
         States Bankruptcy Court in Worcester, Massachusetts.


    4. Gary M. Weiner, counsel to Reinhart now seeks court authority to appear telephonically
         at the hearing because counsel is scheduled to appear in United States Bankruptcy Court
         in Springfield, MA on several matters beginning at 11:00 am on that date.


    5. Additionally, Reinhart and the Debtor have reached an agreement subject to Court
         approval whereby Reinhart’s claim would be allowed in the amount of $20,191.62 and
         would be paid as an administrative claim as part of the Debtor’s Plan of Reorganization.
         It is expected an agreed upon stipulation and proposed order will be filed within the next
         seven days.
  Case 19-41141 Doc 92 Filed 01/21/20 Entered 01/21/20 08:41:12                  Desc Main
Motion to Appear Telephonically Document Page 2 of 3
Page 2
In Re: Boston Donuts, Inc.
Case No. 19-41141-CJP




       WHEREFORE, it is respectfully requested that this Honorable Court grant authority for
Gary M. Weiner to appear telephonically at the hearing set for Wednesday, January 22, 2020 at
9:30 am in Worcester, Massachusetts.




                                            GARY M. WEINER, ESQ.
                                            Counsel to Reinhart Foodservice LLC


                                           /s/ Gary M. Weiner, Esq.
                                           Gary M. Weiner, Esq., BBO #548341
                                           Robert E. Girvan III, Esq., BBO #569063
                                           WEINER LAW FIRM, P.C.
                                           1441 Main Street, Suite 610
                                           Springfield, MA 01103
                                           Tel. 413-732-6840
                                           Gweiner@weinerlegal.com
                                           Date: January 21, 2020
  Case 19-41141       Doc 92    Filed 01/21/20 Entered 01/21/20 08:41:12          Desc Main
                                  Document     Page 3 of 3


                     IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF MASSACHUSETTS
                                 CENTRAL DIVISION


In re:
         Boston Donuts, Inc.                           Chapter 11
         Debtor                                        Case No. 19-41141-CJP
                                                       (cases jointly administered)


                                CERTIFICATE OF SERVICE

       I, Gary M. Weiner, Esq., hereby certify that on January 21, 2020, I served a copy of
Reinhart Foodservcie, LLC’s Motion to Appear Telephonically upon all parties of interest in this
case by mailing copies thereof, postage prepaid or via electronic filing to:


Richard King, United States Trustee via ECF

Counsel to the Debtors
James P. Ehrhard, Esq. via ECF

Stephen G. Murphy, Esq. via ECF

Harry C. Beach, Esq. via ECF

Jennifer Conrad, Esq. via ECF




                                                   /s/ Gary M. Weiner, Esq.




                                               1
